UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K (Mark One) [x] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR [] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission file number 000-50961 A. Full title of the plan and address of the plan, if different from that of the issuer named below: Metro Bank Retirement Savings Plan B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Metro Bancorp, Inc. 3801 Paxton Street Harrisburg, PA 17111 Metro Bank Retirement Savings Plan Financial Report December 31, 2009 Metro Bank Retirement Savings Plan TABLE OF CONTENTS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 FINANCIAL STATEMENTS Statements of Net Assets Available for Benefits 2 Statements of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4 SUPPLEMENTARY SCHEDULES Schedule of Assets (Held at End of Year) 13 Schedule of Delinquent Participant Contributions 14 SIGNATURES 15 Report of Independent Registered Public Accounting Firm To the Trustees and Plan Administrator Metro Bank Retirement Savings Plan We have audited the accompanying statements of net assets available for benefits of the Metro Bank Retirement Savings Plan (the Plan) as of December 31, 2009 and 2008, and the related statements of changes in net assets available for benefits for the years then ended.The Plan’s management is responsible for these financial statements.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2009 and 2008, and the changes in net assets available for benefits for the years then ended, in conformity with accounting principles generally accepted in the United States of America. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplementary schedules of (1) assets (held at end of year) as of December 31, 2009, and (2) delinquent participant contributions for the year ended December 31, 2009, are presented for the purpose of additional analysis and are not a required part of the basic financial statements but are supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.The supplementary schedules are the responsibility of the Plan’s management.The supplementary schedules have been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, are fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ ParenteBeard LLC ParenteBeard LLC Harrisburg, Pennsylvania June 25, 2010 Metro Bank Retirement Savings Plan Statements of Net Assets Available for Benefits December 31, 2009 and 2008 December 31, Assets Investments, at fair value: Money market funds $ $ Mutual funds Metro Bancorp, Inc. common stock Total investments, at fair value Receivables: Participants’ contributions - 62 Employer’s contributions Total receivables Net assets available for benefits $ $ See notes to financial statements. 2 Metro Bank Retirement Savings Plan Statements of Changes in Net Assets Available for Benefits Years Ended December 31, 2009 and 2008 Investment income (loss) Net appreciation/(depreciation) in fair value of investments $ $ ) Interest and dividends Total investment income (loss) ) Contributions Participants Rollovers Employer Total contributions Benefits paid to participants ) ) Net increase/(decrease) ) Net assets available for benefits – beginning of year Net assets available for benefits – end of year $ $ See notes to financial statements. 3 Metro Bank Retirement Savings Plan Notes to Financial Statements December 31, 2009 and 2008 Note 1 - Description of the Plan The following brief description of the Metro Bank Retirement Savings Plan (Plan) is provided for general information purposes only. Participants should refer to the Summary Plan Description for a more complete description of the Plan’s provisions. General The Plan was established February 15, 1993.The Plan is a contributory defined contribution plan.Under the Plan, all employees who are 21 years of age and have completed six months of service are eligible to participate in the Plan.The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA). Subsequent to the Plan sponsor changing its name from Commerce Bank/Harrisburg to Metro Bank on July 21, 2009, the name of the Plan was changed to Metro Bank Retirement Savings Plan. As previously reported, the parent company of the Plan sponsor changed its name from Pennsylvania Commerce Bancorp, Inc. to Metro Bancorp, Inc. Collectively, the parent company and the Plan sponsor are referred to as the Company. There was no impact to the Plan or its sponsor due to this name change. Participation An employee becomes a participant in the Plan on the earlier of the first day of the Plan year or the first day of the seventh month of the Plan year coinciding with or next following the date eligibility requirements are met. Service Rules Employees are credited with a year of service for each Plan year during which they have at least 1,000 hours of service. Contributions There are three recurring types of contributions that can be added to a participant’s account:an employee salary deferral contribution, an employer matching contribution, and an employer profit sharing contribution.Participants may also contribute amounts representing distributions from other qualified defined benefit or contribution plans.Participants may contribute up to 15% of their annual pre-tax compensation by way of a salary deferral contribution.The employer contributes an amount equal to 50% of the participant’s salary deferral contributions, up to a maximum of 6% of the participant’s compensation. Annually the Board of Directors approves the employer contribution match.Each year, the employer, at the sole discretion of its Board of Directors, determines the amount, if any, of the employer profit sharing contribution to be made from current or accumulated net earnings.There were no profit sharing contributions approved by the Board of Directors or made to the Plan during the years ended December 31, 2009 and 2008.The participants may direct the balances in their accounts into various investment options.The election period to purchase or sell stock is established by the Plan Administrator and shall occur once every quarter. 4 Metro Bank Retirement Savings Plan Note 1 - Description of the Plan (Continued) Employees must meet certain eligibility requirements to receive an allocation of the employer matching and profit sharing contributions.Contributions are subject to certain limitations. Participants’ Accounts Each participant’s account is credited with direct contributions and allocations of Plan earnings (including unrealized appreciation or depreciation of Plan assets) and forfeitures of the non-vested portion of terminated participants’ employer profit sharing contributions.Allocations of Plan earnings and forfeitures are based on participants’ account balances during the valuation period.The benefit to which a participant is entitled is the amount that can be provided from the participant’s vested account balance. Vesting A participant is 100% vested at all times in the participant’s salary deferral account and rollover account regardless of the number of years of service.If participants cease participation, other than by retirement, disability, or death, the vested interest in the remainder of their accounts is dependent upon the years of credited service, as follows: Years of Service Percent Vested 0-1 0% 2 20% 3 40% 4 60% 5 80% 6 or more 100% If the Company maintains the plan of a predecessor employer, service with the predecessor employer shall be treated as service for the Company.If the Company does not maintain the plan of a predecessor employer, then service as an employee of a predecessor employer shall not be considered as service under the Plan, except for effective January 1, 2009 through November 30, 2009, service as an employee of Republic First Bank shall be considered as service under the Plan for the purposes of determining eligibility years of service and vesting years of service.During the above mentioned time period a group of employees of Republic First Bank transferred as employees of Metro Bank in anticipation of the merger of Metro Bancorp, Inc. and Republic First Bancorp, Inc. as disclosed on November 10, 2008.The merger agreement was terminated on March 15, 2010, however the group of employees remained employees of the Company.This group of employees shall be eligible to participate in the plan as of January 1, 2010, regardless of their years of eligibility service. 5 Metro Bank Retirement Savings Plan Note 1 - Description of the Plan (Continued) Payment of Benefits Upon retirement, disability, or death, distributions will be paid as soon as administratively possible in a lump sum or as an annuity.Upon termination of service other than by retirement, disability, or death, a participant will receive a lump sum payment if the total of their vested balance derived from employee and employer contributions does not exceed $1,000. However, terminated participants may elect to receive their salary deferral accounts following termination.If the funds exceed $1,000 and the employee does not elect distribution, the interest of the participant remains in the Plan until an election is made or the balance is required to be distributed under regulation of the Internal Revenue Service Code. Administrative Costs Administrative costs of the Plan are absorbed by the Company. If the Company contracts to have the Plan pay any of these fees, the cost will be allocated to participants’ accounts on a pro rata basis. Forfeitures Forfeitures of employer matching non-vested accounts are used to reduce the employer’s matching 401(k) contribution.During the years ended December 31, 2009 and 2008, forfeitures applied against employer contributions amounted to $30,000 and $24,000, respectively.Forfeited profit sharing non-vested accounts, if any, are allocated to all eligible participants in accordance with the Plan document. Note 2 – Summary of Significant Accounting Policies A summary of the significant accounting policies consistently applied in the preparation of the accompanying financial statements follows: Basis of Accounting The financial statements of the Plan are prepared on the accrual basis of accounting. Valuation of Investments and Recognition of Interest and Dividends Investments in money market funds, mutual funds, and common stock are stated at fair value by reference to quoted market prices on the last business day of the reporting period. Purchases and sales of securities are recorded on a trade-date basis.Interest income is recorded and allocated on a daily valuation basis.Dividends are recorded on the ex-dividend date. Risks Investments of the Plan are exposed to various risks, such as interest rate, market and credit.Due to the level of risk associated with certain investments and the level of uncertainty related to changes in the value of investments, it is at least reasonably possible that changes in risk in the near term would materially affect investment 6 Metro Bank Retirement Savings Plan Note 2 – Summary of Significant Accounting Policies (Continued) assets reported in participant account balances, in the statements of net assets available for benefits, and the statements of changes in net assets available for benefits. Payment of Benefits Benefit payments to participants are recorded when paid. Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires the Plan administrator to make estimates and assumptions that affect certain reported amounts and disclosures. Significant estimates include the determination of the fair value of Plan assets. Accordingly, actual results could differ from those estimates. Investment Fees Net investment returns reflect certain fees paid by the investment funds to their affiliated investment advisors, transfer agents, and othersas further described in each fund prospectus or other published documents.These fees are deducted prior to allocation of the Plan's investment earnings activity and thus are not separately identifiable as an expense. New Accounting Pronouncement In June 2009, the Financial Accounting Standards Board (FASB) announced the FASB Accounting Standards Codification (the Codification or ASC) as the single source of authoritative accounting principles recognized by the FASB to be applied by nongovernmental entities in preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (GAAP). Rules and interpretative releases of the Securities and Exchange Commission (SEC) under federal securities laws are also sources of authoritative GAAP for SEC registrants. The new standard became effective for financial statements issued for interim and annual periods ending after September 15, 2009. The adoption of this statement did not have an impact on the Plan’s financial statements. Subsequent Events In May 2009, the FASB established general standards of accounting for and disclosure of events that occur after the balance sheet date but before financial statements are issued or available to be issued. The Plan adopted this guidance in the current year under audit.It did not have a significant impact on the Plan’s financial statements. Events occurring subsequent to the date of the statement of net assets available for benefits have been evaluated for potential recognition or disclosure in the Plan’s financial statements through June 25, 2010, the date of issuance of our financial statements. 7 Metro Bank Retirement Savings Plan Note 3 - Investments The Plan’s investments are held in certain money market funds and mutual funds under the administration of the Fidelity Investment Advisory Group and in Metro Bancorp, Inc. common stock. The following table presents the fair value of the investments as determined by quoted market prices as of December 31: Money market funds: Fidelity Spartan Money Market Fund $
